Citation Nr: 0501949	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 1995, for the grant of service connection for post-
traumatic stress disorder (PTSD).   

2.  Entitlement to an effective date earlier than July 1, 
2001, for the grant of a 100 percent schedular rating for 
PTSD.   


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a 100 percent rating 
for service-connected PTSD, effective July 1, 2001.  The 
veteran testified at a Board videoconference hearing before 
the undersigned in February 2003.  A transcript of that 
hearing has been associated with the claims folder.  

For reasons expressed below, the issue of entitlement to an 
effective date earlier than July 1, 2001, for the grant of a 
100 percent schedular rating for PTSD is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

The Board denied entitlement to an effective date earlier 
than December 14, 1995 for the grant of service connection 
for  PTSD in an August 2000 decision.  


CONCLUSION OF LAW

An effective date earlier than December 14, 1995, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted a claim for service connection for a 
nervous disorder in May 1979.  The RO denied the claim in a 
July 1979 rating decision, and the veteran did not initiate 
an appeal of the notification to him of that decision.  

The RO received the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD) on December 14, 
1995.  In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent initial 
disability rating, effective from December 14, 1995.  The 
veteran appealed that decision, with respect to both the 
evaluation assigned and the effective date of the award.  In 
an August 2000 decision, the Board granted a 30 percent 
rating for PTSD but denied an effective date earlier than 
December 14, 1995 for the award of service connection for 
PTSD.  This decision is final, as to both the effective date 
for service connection and the 30 percent rating.  38 
U.S.C.A. § 7104.  

The RO's October 2000 rating decision implemented the Board's 
decision, establishing a 30 percent disability rating 
effective from December 14, 1995.  In a May 2001 statement, 
the veteran indicated that he wanted to appeal the RO's last 
rating decision.  Since the rating decision merely 
implemented the final Board decision, the RO did not accept 
his correspondence as a notice of disagreement, but construed 
his statement as a claim for an increased rating for PTSD, 
and so notified the veteran in July 2001.  

In an August 2001 rating decision, the RO awarded the veteran 
a temporary total disability rating based on hospitalization 
pursuant to 38 C.F.R. § 4.29 for the period from May 9, 2001 
to July 1, 2001, when the 30 percent rating was restored.  
Subsequently, in a December 2001 rating decision, in 
pertinent part, the RO granted a 100 percent schedular 
disability rating for PTSD effective from July 1, 2001.    

The veteran submitted the following statement in January 
2002: "Please consider this my notice of disagreement with 
the VA rating decision of 12/3/01 in which I was granted 100% 
S/C comp for PTSD effective 7-1-01.  I disagree with the 
decision because the effective date is incorrect."  He went 
on to state that the effective date should be in August 1978, 
when he was hospitalized for psychiatric treatment.  He then 
testified at a personal hearing in August 2002, arguing that 
service connection was warranted effective from 1979, based 
on his initial claim.  

In the September 2002 statement of the case, the stated issue 
was "entitlement to an earlier effective date for service 
connected post traumatic stress disorder."  In the statement 
of the case, the regulations governing effective dates for 
both service connection and an increased rating were 
provided, and the RO discussed both aspects of the veteran's 
claim.  

In his substantive appeal received in October 2002, although 
the veteran's arguments were limited to the issue of 
entitlement to an effective date in 1979 for service 
connection for PTSD, he also checked the box on the form 
indicating he wished to appeal all issues listed in the 
statement of the case.  Testimony from the February 2003 
Board videoconference hearing was limited to the issue of an 
earlier effective date for service connection.  

The Board has jurisdiction to review a determination on a 
particular issue or issues made by the RO, or other agency or 
original jurisdiction, that is in some way adverse to the 
veteran.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.101(a) (2003).  The Board may address questions pertaining 
to its jurisdictional authority to review a particular case 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such question.  
38 C.F.R. § 20.101(d).  The Board may remand a case to the 
agency of original jurisdiction in order to obtain assistance 
in securing evidence of jurisdictional facts.  38 C.F.R. § 
20.101(e).  The determination as to whether there is new and 
material evidence to reopen is a jurisdictional matter.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

When a claim is disallowed by the Board (and the veteran does 
not appeal that decision), that decision is final, and the 
issue may only be allowed by reopening the claim with the 
submission of new and material evidence, or on the basis of 
clear and unmistakable error (CUE).  Cook v. Principi, 318 
F.3d 1334, 1339 (Fed. Cir. 2002) (en banc).  The RO cannot 
overturn a prior Board decision on the basis of CUE, and a 
motion (containing specific allegations of error) to have the 
decision revised or reversed on the grounds of CUE must be 
filed directly with the Board.  38 U.S.C.A. § 7111 (West 
2002).  No such motion has been filed in this case.  

The only other basis for the grant of an issue previously 
denied by the Board is to present new and material evidence 
to reopen the claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156 
(2004).   However, where the final Board decision addresses 
an earlier effective date, new and material evidence could 
not conceivably result in an earlier effective date, because 
the effective date for an award based on a reopened claim is 
the date of claim to reopen.  Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004).  Consequently, because the issue of 
entitlement to an effective date earlier than December 14, 
1995, for the grant of service connection for PTSD was denied 
by the Board in a final decision, dated in August 2000, the 
Board cannot again address the issue on the merits, or on the 
basis of a reopened claim.  The veteran's only potential 
recourse is to file a motion (containing specific allegations 
of error) to have the August 2000 Board decision revised or 
reversed on the grounds of CUE directly with the Board.  
38 U.S.C.A. § 7111 (West 2002).  

Under the law as applied to the undisputed facts in this 
claim, the Board can find no basis for an earlier effective 
date for service connection for PTSD.  Because the law, and 
not the evidence, is dispositive in this case, as a matter of 
law the claim for an earlier effective date for service 
connection for PTSD must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  Moreover, because the law, not the 
evidence, governs the outcome of the claim, there is no basis 
on which the claim could be allowed, and the notice and duty 
to assist provisions of the law are inapplicable.  See 
Manning v. Principi, 16 Vet.App. 534 (2002).


ORDER

Entitlement to an effective date earlier than December 14, 
1995, for the grant of service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to an effective date 
earlier than July 1, 2001 for the grant of a 100 percent 
schedular rating for PTSD, the veteran properly perfected his 
appeal as to this issue, although he has not subsequently 
presented any contentions, including at his hearing before 
the undersigned.  Nevertheless, the issue is properly before 
the Board.  However, because, as discussed in further detail 
above, the development in this case has been focused on the 
issue of an earlier effective date for the grant of service 
connection, further notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) with respect to the issue of an earlier effective 
date for the grant of a 100 percent rating must be provided.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

As noted above, the August 2000 Board decision also granted a 
30 percent rating for PTSD, and the veteran's claim for an 
increased rating was received in May 2001.   

Unless an exception provides otherwise, where there has been 
a prior final denial, the award of VA benefits may not be 
effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet.App. 391, 393 (1997).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

In this case, the veteran's claim was received in May 2001.  
He was granted a 100 percent rating based on hospitalization 
effective May 9, 2001, immediately followed by the grant of a 
100 percent schedular rating, effective July 1, 2001.  
Therefore, he must be informed that in order for a 100 
percent rating to be effective prior to that date, he must 
show that he warranted a 100 percent rating during the year 
immediately preceding his claim, i.e., between May 2000 and 
May 2001.  When hospitalized in May 2001, the veteran said 
that he had not been treated at the VA for two years.  As a 
result, he should be asked to provide information identifying 
any other sources of treatment or information as to the 
severity of his condition.  

Finally, the veteran must be provided a letter which informs 
him of the relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and notifies him of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  After making all reasonable efforts to 
ensure that the veteran's correct current 
address is of record, request the veteran 
to provide the names and addresses of any 
providers who treated or evaluated his 
psychiatric condition during the period 
from May 2000 to May 2001, or that he may 
submit the records directly to VA himself.  
He should be asked to provide any other 
information or evidence of his mental 
condition during that period.  

2.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The 
notice to the veteran should specifically 
inform him of the evidence and information 
necessary to substantiate his claim for an  
effective date earlier than July 1, 2001 
for the grant of a 100 percent schedular 
rating for PTSD, and tell him whether he 
or VA must produce or obtain that evidence 
or information.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for an effective date earlier than 
July 1, 2001, for the grant of a 100 
percent schedular rating for PTSD.  If the 
claim is denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


